UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F [] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended April 30, 2010 (with other information to November 5, 2010, except where noted) OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report: For the transition period from to 005-84005 (Commission file number) COASTAL PACIFIC MINING CORP. (Exact name of Registrant as specified in its charter) Alberta, Canada (Jurisdiction of incorporation or organization) 927 Drury Avenue NE, Calgary, Alberta T2E 0M3 (Address of principal executive offices) J. Bucci, 927 Drury Avenue NE, Calgary, Alberta T2E 0M3 Telephone: (403) 612-3001, Facsimile: (403) 313-5449 (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each class None Name of each exchange on which registered Not Applicable Securities registered or to be registered pursuant to Section 12(g) of the Act. Common Shares without Par Value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. None (Title of Class) Indicate the number of outstanding shares of each of the issuer’s capital or common stock as of the close of the period covered by the annual report. 90,875,000 shares of common stock as at April 30, 2010 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes []No [X] If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes []No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be sumitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [X] Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP [X] International Financial Reporting Standards as issuedby the International Accounting Standards Board [] Other [] If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 []Item 18 [] If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] TABLE OF CONTENTS Introduction 2 Measurement and Currency 2 Forward-looking Statements 3 Cautionary Note to United States Investors 3 Further Particulars of the Property 3 PART I Item 1. Identity of Directors, Senior Management and Advisors 4 Item 2. Offer Statistics and Expected Timetable 4 Item 3. Key Information 4 Risk Factors 5 Item 4. Information on the Company 10 Item 4A. Unresolved Staff Comments 19 Item 5. Operating and Financial Review and Prospects 19 Item 6. Directors, Senior Management and Employees 22 Item 7. Major Shareholders and Related Party Transactions 24 Item 8. Financial Information 26 Item 9. The Offer and Listing 26 Item 10. Additional Information 27 Item 11. Quantitative and Qualitative Disclosures about Market Risk 31 Item 12. Description of Securities Other than Equity Securities 31 PART II Item 13. Defaults, Dividend Arrearages and Delinquencies 32 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 32 Item 15T. Controls and Procedures 32 Item 16. [Reserved] 34 Item 16A. Audit Committee Financial Expert 34 Item 16B. Code of Ethics 34 Item 16C. Principal Accountant Fees and Services 34 Item 16D. Exemptions from the Listing Standards for Audit Committees 35 Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 35 Item 16F. Change in Registrant’s Certifying Accountant 35 Item 16G. Corporate Governance 35 35 PART III Item 17. Financial Statements 35 Item 18. Financial Statements 36 Item 19. Exhibits 36 Signatures 38 1 Introduction As used in this annual report, the terms "we", "us" and "our" and “Company” mean Coastal Pacific Mining Corp., unless otherwise indicated. You should rely only on the information contained in this Annual Report. We have not authorized anyone to provide you with information that is different. The information in this Annual Report may only be accurate on the date of this Annual Report or on or as at any other date provided with respect to specific information. Measurement & Currency Conversion of metric units into imperial equivalents is as follows: Metric Units Multiply by Imperial Units hectares acres meters feet kilometers miles (5,280 feet) grams ounces (troy) tonnes tons (short) (2,000 lbs) grams/tonne ounces (troy)/ton All transactions undertaken by us and currency amounts in this Annual Report on Form 20-F are stated in Canadian dollars unless otherwise indicated.Therefore, this Annual Report may contain conversions of certain amounts in Canadian dollars into United States dollars based upon the exchange rate in effect at the end of the month or of the fiscal year to which the amount relates, or the exchange rate on the date specified.For such purposes, the exchange rate means the noon buying rate for United States dollars from the Bank of Canada.These translations should not be construed that the Canadian dollar amounts actually represent such United States dollar amounts or that Canadian dollars could be converted into United States dollars at the rate indicated or at any other rate. These exchange rate tables illustrate the US dollar equivalent of one Canadian dollar. The nominal rate for a Canadian dollar as of November 5, 2010 was US$0.9985. The following table sets out the US dollar exchange rates, based on the noon rate at the Bank of Canada for the fiscal years ended 2007 through 2010. $ $ $ 2007 (partial) $ Average for Period The high and low noon nominal exchange rates in Canadian dollars for each month during the previous six months are: Oct 2010 $ Sept 2010 $ Aug 2010 $ Jul 2010 $ Jun 2010 $ May 2010 $ High for period Low for period 2 Cautionary Statement Regarding Forward-Looking Information Except for the statements of historical fact contained herein, some information presented in this annual report constitutes forward-looking statements as that term is defined in Section 27A of the United States Securities Act of 1933 and Section 21E of the United States Securities Exchange Act of 1934.These statements relate to future events or our future financial performance.When used in this annual report, the words "estimate", "project", "believe", "anticipate", "intend", "expect", "predict", "may", "should", the negative thereof or other variations thereon or comparable terminology are intended to identify forward-looking statements.Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of our company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.Such factors include those discussed in the section entitled "Risk Factors".Although we have attempted to identify important factors that could cause actual results to differ materially, there may be other factors that cause actual results not to be as anticipated, estimated or intended.There can be no assurance that such statements will prove to be accurate as actual results and future events could differ materially from those anticipated in such statements.Accordingly, prospective investors should not place undue reliance on forward-looking statements.The forward-looking statements in this annual report speak only as to the date hereof.We do not undertake any obligation to release publicly any revisions to these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Cautionary Note to United States Investors We caution U.S. investors that the Company may have materials in the public domain that may use terms that are recognized and permitted under Canadian regulations, however the U.S. Securities and Exchange Commission (“S.E.C.”) may not recognize such terms.We have detailed below the differences in the SEC regulations as compared to the Canadian Regulations under National Instrument NI 43-101. S.E.C. Industry Code National Instrument 43-101 (“NI 43-101”) Reserve:That part of a mineral deposit which could be economically and legally extracted or produced at the time of the reserve determination.The United States Securities and Exchange Commission requires a final or full Feasibility Study to be completed in order to support either Proven or Probably Reserves and does not recognize other classifications of mineralized deposits.Note that for industrial mineral properties, in addition to the Feasibility Study, “sales” contracts or actual sales may be required in order to prove the project’s commerciality and reserve status. Mineral Reserve:The economically mineable part of a Measured or Indicated Mineral Resource demonstrated by at least a Preliminary Feasibility study.This study must include adequate information on mining, processing, metallurgical, economic and other relevant factors that demonstrate, at the time of reporting, that economic extraction can be justified. Proven Reserves:Reserves for which a quantity is computed from dimensions revealed in outcrops, trenches, workings or drill holes, grade and/or quality are computed from the results of detailed sampling; the sites for inspection, sampling and measurement are spaced so closely and the geologic character is so well defined that size, share, depth and mineral content of reserves are well established. Proven Mineral Reserve:The economically mineable part of a Measured Mineral Resource demonstrated by at least a Preliminary Feasibility study.This stucy must include adequate information on mining, processing, metallurgical, economic and other relevant factors that demonstrate, at the time of reporting, that economic extraction is justified. Probable Reserves:Reserves for which quantity and grade and/or quality are computed from information similar to that used for proven reserves, but the sites for inspection, sampling and measurement are farther apart or are otherwise less adequately spaced.The degree of assurance, although lower than that for proven reserves, is high enough to assume continuity between points of observation. Probable Mineral Reserve:The economically mineable part of an indicated, and in some circumstances, a Measured Mineral Resource, demonstrated by at least a Preliminary Feasibility Study.This study must include adequate information on mining, processing, metallurgical, and economic and other relevant factors that demonstrate, at the time of reporting, that economic extraction can be justified. 3 PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not Applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not Applicable. ITEM 3. KEY INFORMATION Selected Financial Data The following tables summarize selected financial data for our Company, which are stated in Canadian dollars and prepared in accordance with United States generally accepted accounting principles for the years ended April 30, 2010, 2009, 2008 and 2007.We were incorporated on March 27, 2007 and are presenting only four years of selected financial data.The information in the table was extracted from the financial statements and related notes included in this annual report and the previously filed reports, and should be read in conjunction with such financial statements. Statement of Operations Data As at April 30 (Canadian dollars) $
